Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

AGREEMENT entered into on May 12, 2010 between Take-Two Interactive
Software, Inc., a Delaware corporation (the “Employer” or the “Company”), and
Lainie Goldstein (the “Employee”).

 

W I T N E S S E T H :

 

WHEREAS, the Employer and the Employee entered into an Employment Agreement
dated July 16, 2007 (the “Initial Agreement”) and amendments to the Initial
Agreement dated March 25, 2008 and December 16, 2009 (the “Amendments”); and

 

WHEREAS, the Employer and the Employee desire to further revise, restate,
replace and supersede the Initial Agreement and the Amendments in accordance
with the terms and conditions hereinafter set forth;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and intending to be legally bound hereby, the Employer
and the Employee agree as follows:

 

1.  Term.  The Employer hereby agrees to employ the Employee, and the Employee
hereby agrees to serve the Employer for a period commencing on May 1, 2010 (the
“Effective Date”) and continuing until October 31, 2012 (such period being
herein referred to as the “Initial Term”) (the period from the Effective Date
until October 31, 2010 shall be known as “Year One,” from November 1, 2010 until
October 31, 2011 “Year Two” and from November 1, 2011 until October 31, 2012
“Year Three.”).  After the Initial Term, this Agreement shall be renewable
automatically for successive one-year periods (each such period being referred
to as a “Renewal Term” and together with the Initial Term referred to as the
“Term”), unless, at least ninety (90) days prior to the expiration of the
Initial Term or any Renewal Term, either the Employee or the Employer gives
written notice that employment will not be renewed (as the case may be, a
“Notice of Non-Renewal”).

 

2.  Employee Duties.

 

(a)                                  During the Term, the Employee shall serve
as Chief Financial Officer and have the duties and responsibilities customarily
associated with such position in a company the size and nature of the Company
and as periodically assigned to the Employee.  Employee shall report directly to
the Chief Executive Officer of Employer and the Board of Directors of the
Employer (the “Board”).

 

(b)                                 The Employee shall devote substantially all
of her business time, attention, knowledge and skills faithfully, diligently and
to the best of her ability, in furtherance of the business and activities of the
Company.  The principal place of performance by the Employee of her duties
hereunder shall be the Company’s principal executive offices in New York,
although the Employee may be required to travel outside of the area where the
Company’s principal executive offices are located in connection with the
business of the Company.

 

1

--------------------------------------------------------------------------------


 

3.                                       Compensation.

 

(a)                                  During Year One, the Employer shall pay the
Employee a yearly salary (the “Salary”) of $575,000, during Year Two the Salary
shall be $600,000 and during Year Three the Salary shall be $625,000.  The
Salary shall be payable in equal installments semi-monthly in accordance with
the Company’s normal payroll practices and procedures in effect from time to
time for the payment of salaries to executive officers.  Following the
expiration of the Initial Term and for so long as the Term is in effect, such
Salary shall be subject to annual review by the Board and may be increased from
time to time at the discretion of the Board.

 

(b)                                 The Employee shall be eligible to receive an
annual bonus (“Bonus”) with respect to each fiscal year of the Company (“Fiscal
Year”) during the Term based upon the actual EBITDA of the Company (defined as
GAAP Net Income recorded for the Company, adding back in Interest, Depreciation,
Amortization and Tax expenses) as compared to the Company’s budgeted EBITDA as
follows:

 

Actual EBITDA

 

Annual Bonus

Less than 80% of the Budget

 

No Bonus earned

80% - 100% of the Budget

 

* 18.5% - 75% of Salary

100% - 120% of the Budget

 

* 75% - 100% of Salary

Greater than 120% of the Budget

 

Capped at 100% of Salary

 

--------------------------------------------------------------------------------

*The Bonus in this range will be determined based on a proportional sliding
scale.  Target bonus is 75% of Salary.

 

The budgeted EBITDA for the Company with respect to each Fiscal Year shall be
determined by the Board after good faith consultation with the Employee and in
accordance with past practices and shall be communicated to the Employee in
writing within 45 days following the commencement of each such Fiscal Year.  The
actual EBITDA with respect to each Fiscal Year during the Term shall be
calculated by the Company in the same manner as the budgeted EBITDA for such
Fiscal Year and shall be communicated to the Employee in writing within 60 days
following the end of such Fiscal Year.

 

(c)                                  The Bonus, if earned, for any Fiscal Year
during the Term shall be paid within 90 days following the end of such Fiscal
Year; provided that the Employee is employed by the Company on such date
(subject to the provisions of Section 6(c) hereof).

 

(d)                                 The Employee shall receive a one-time grant
of 149,193 shares of the Company’s restricted common stock (the “Sign-on
Grant”).  The Sign-on Grant will be subject to the terms and conditions of the
Take-Two’s Incentive Stock Plan (“Stock Plan”) and the applicable grant letter. 
The Sign-on Grant shall be made on the Company’s next grant date after the
Effective Date.  99,462 shares of the Sign-on Grant will vest solely on a
time-based schedule, with one-third of those shares vesting on March 17, 2011,
one-third on March 17, 2012 and one-third on March 17, 2013.  The remaining
49,731 shares of the Sign-on Grant also will vest over three years, but will be
subject to additional performance thresholds as set forth in the Stock Plan. 
Additionally, the Employee shall be eligible to participate in the Company’s
annual Long Term Incentive Compensation Program at a level commensurate with the
Company’s other senior executives.

 

2

--------------------------------------------------------------------------------


 

(e)                                  In the event that a Change in Control (as
hereinafter defined) of the Company occurs, the Company shall pay to Employee a
bonus in an amount equal to six months of Salary at the rate then in effect
(“Stay Bonus”), 50% of which shall be payable upon the closing of the Change in
Control and 50% of which shall be payable six months following the closing of
the Change in Control, provided in each case that the Employee is employed by
the Company on such payment dates or is terminated without Cause pursuant to
Sections 6(c) or 6(d) upon or within six months following a Change in Control. 
The Employee also shall be eligible to participate in the Company’s Change In
Control Severance Plan (the “Plan”) as a Tier 1 employee as defined in the
Plan.  Additionally, notwithstanding anything in this Agreement to the contrary,
in the event that any severance payment to the Employee would be subject to the
excise tax imposed by Section 4999 of the United States Internal Revenue Code
(the “Excise Tax”), then the amounts of the severance payments payable (each a
“Payment”) shall be automatically reduced to an amount one dollar less than an
amount that would subject the Employee to the Excise Tax; provided, however,
that the foregoing reduction shall be made only if and to the extent that such
reduction would result in an increase in the aggregate Payment to be provided,
determined on a net after-tax basis (taking into account the Excise Tax imposed,
any tax imposed by any comparable provision of state law, and any applicable
federal, state and local income taxes).

 

4.  Benefits.

 

(a)                                  During the Term, the Employee shall have
the right to receive or participate in all benefits and plans which the Company
may from time to time institute during such period for its executive officers
and for its employees in general and for which the Employee is eligible
(including the Company’s MERP Plan).  Nothing paid to the Employee under any
plan or arrangement presently in effect or made available in the future shall be
deemed to be in lieu of the salary or any other obligation payable to the
Employee pursuant to this Agreement.

 

(b)                                 During the Term, the Employee shall accrue
paid time off (“PTO”) days on an annual basis in accordance with the Employer’s
policy for other senior executives.  Currently, the Employee is eligible for
twenty-five PTO days per calendar year.  PTO days may be taken in the Employee’s
discretion with, when possible, the prior approval of the Company, and at such
times as are not inconsistent with the reasonable business needs of the Company.

 

5.  Travel Expenses.  All travel and other expenses incident to the rendering of
services reasonably incurred on behalf of the Employer by the Employee during
the Term shall be paid by the Employer in a manner consistent with the
Employer’s Travel and Entertainment Policy.  If any such expenses are paid in
the first instance by the Employee, the Employer shall reimburse her therefor on
presentation of appropriate receipts for any such expenses.  All travel and
lodging arrangements shall be made in accordance with the Employer’s regular
policies.

 

6.  Termination.  Notwithstanding the provisions of Section 1 hereof, the
Employee’s employment with the Employer may be earlier terminated as follows:

 

(a)                                  By action taken by the Board or the
Chairman of the Company, the Employee may be discharged for Cause (as
hereinafter defined), effective as of such time as the Board shall determine. 
Upon discharge of the Employee pursuant to this Section 6(a), the Employer shall
have no further obligation or duties hereunder to the Employee, except for

 

3

--------------------------------------------------------------------------------


 

payment of Salary through the effective date of termination and as provided in
Section 8(g), and the Employee shall have no further obligations or duties
hereunder to the Employer, except as provided in Section 7.

 

(b)                                 In the event of (i) the death of the
Employee or (ii) by action of the Board or the Chairman of the Company and the
inability of the Employee, by reason of physical or mental disability, to
continue substantially to perform her duties hereunder for a period of 180
consecutive days, during which 180-day period Salary and any other benefits
hereunder shall not be suspended or diminished.  Upon any termination of the
Employee’s employment under this Section 6(b), the Company shall pay to the
Employee a pro-rata portion of the Employee’s target Bonus for the fiscal year
in which such termination occurs based on the number of days worked by the
Employee in the Company’s fiscal year in which her employment was so terminated,
and all outstanding options to purchase common stock and any shares of stock
granted to the Employee by the Company but not yet vested shall immediately
vest, and the Company shall have no further obligations or duties hereunder to
the Employee, except as provided in Section 8(g) of this Agreement.

 

(c)                                  In the event that the Employee’s employment
with the Employer is terminated by action taken by the Company without Cause
(other than in accordance with Section 6(b) above) or by a Notice of Non-Renewal
from the Company, then the Employer shall have no further obligation or duties
hereunder to the Employee, except for payment of the amounts described in this
Section 6(c) and as provided in Section 8(g), and Employee shall have no further
obligations or duties hereunder to the Employer, except as provided in
Section 7.  In the event of such termination, the Employee shall be entitled to
a lump sum payment within 30 days following such termination equal to the sum
of:  (i) an amount equal to one-and-one-half times the Employee’s annual Salary
at the rate then in effect; (ii) an amount equal to one-and-one-half times the
Employee’s target bonus as set out above in Section 3(b); (iii) payment of a
pro-rated portion of the Employee’s bonus for the Fiscal Year in which the
termination occurs ( the “Accrued Bonus,” as hereinafter defined); plus (iv) all
unpaid bonuses with respect to the last full fiscal year of the Employee’s
employment with the Company, if any, that would have been paid but for such
termination without Cause.  Additionally, for a period of eighteen (18) months
from the date of termination, subject to Employee’s timely election of
continuation coverage under the Consolidated Budget Omnibus Reconciliation Act
of 1985, as amended (“COBRA”), the Employer will pay Employee’s COBRA medical
insurance premium, provided that Employee is eligible and remains eligible for
COBRA coverage and provided further that if Employee obtains other employment
that offers substantially similar or improved group health benefits, for which
the Employee is eligible, the Employer’s obligation under this sentence shall
immediately cease.  In the event of such termination without Cause or upon
expiration of the Term as a result of the delivery by the Company to the
Employee of a Notice of Non-Renewal, all outstanding options and shares of
restricted stock granted to the Employee which have not vested as of the date of
such termination shall immediately vest and, as applicable, become immediately
exercisable.  For purposes of this Section 6(c), the “Accrued Bonus” shall be an
amount equal to (x) if such termination occurs on or prior to the last day of
the second fiscal quarter of a Fiscal Year, 50% of the Employee’s target bonus
as set out above in Section 3(b) or (y) if such termination occurs on or after
the first day of the third fiscal quarter of a Fiscal Year, 100% of the
Employee’s target bonus as set out above in Section 3(b).

 

(d)                           For purposes of this Agreement, the Employee shall
be deemed to have been terminated by the Company without Cause if (i) the
Company terminates her employment for any reason other than in accordance with
Sections 6(a) or 6(b) above or (ii) the

 

4

--------------------------------------------------------------------------------


 

Employee resigns after the occurrence of any of the following events without the
Employee’s consent:  (A) a material breach of this Agreement by the Company;
(B) a material diminution in the Employee’s title, status, position or
responsibilities; (C) a failure by the Company to timely pay any compensation
due to the Employee hereunder; (D) a material reduction by the Company in the
Salary or any reduction in the target percentage of Salary payable as a Bonus as
set forth in Section 3(b) hereof; (E) the assignment to the Employee of duties
which are materially inconsistent with the duties set forth in Section 2 hereof;
(F) any relocation of Employee’s principal place of employment beyond 10 miles
from its then current location; (G) the failure of any successor to the Company
to assume the obligations of the Company under this Agreement either in writing
or by operation of law; provided, however, that, any such resignation by the
Employee will not be deemed to have been a termination by the Employer without
Cause unless within ninety (90) days of any such event having occurred, the
Employee shall have provided the Company with written notice that such event has
occurred, afforded the Company thirty (30) days to cure same, and the Company
has failed to cure such event within such thirty (30) day period.  For the
avoidance of doubt, a diminution of the Employee’s duties shall be deemed to
have occurred, without limitation, if a transaction results in a change in the
nature or scope of the Company’s business or status that causes a diminution of
duties.

 

(e)                                  For purposes of this Agreement, the Company
shall have “Cause” to terminate the Employee’s employment under this Agreement
upon (i) the continued failure by the Employee to substantially perform her
duties under this Agreement after receipt of notice from the Company requesting
such performance, (ii) the criminal conviction of Employee by plea or after
trial of having engaged in criminal misconduct (including embezzlement and
fraud) which is demonstrably injurious to the Company, monetarily or otherwise,
(iii) the conviction of the Employee of a felony; (iv) gross negligence on the
part of the Employee which significantly affects the Company; or (v) a material
failure of the Employee to adhere to the Company’s material written policies or
to cooperate in any investigation or inquiry involving the Company.  The Company
shall give written notice to the Employee of any proposed termination for Cause,
which notice shall specify the grounds for the proposed termination, and the
Employee shall be given thirty (30) days to cure if the grounds arise under
clauses (i) or (v) above (in the event employee cures the event giving rise to
Cause set forth in such written notice within said 30 day period, Cause for
termination shall not exist).

 

(f)                                    For purposes of this Agreement, a “Change
in Control” shall be deemed to occur (i) upon the acquisition by any person,
entity or group of beneficial ownership of 50 percent or more of either the
outstanding shares of common stock of the company or the combined voting power
of the then outstanding voting securities of the company entitled to vote
generally in the election of directors; (ii) upon a merger or consolidation of
the Company or any of its subsidiaries with any other corporation, which results
in the stockholders of the Company prior thereto continuing to represent less
than 50 percent of the combined voting power of the voting securities of the
Company or the surviving entity after the merger; or (iii) upon the sale of all,
or substantially all, of the assets of the Company; provided, however, that an
event described in (i), (ii) or (iii) shall not be treated as a Change in
Control unless such event is also a change in the ownership of the Company
(within the meaning of Treasury Regulation Section 409A-3(i)(5)(v)), a change in
the effective control of the Company (within the meaning of Treasury Regulation
Section 409A-3(i)(5)(vi)) or a change in the ownership of a substantial portion
of the Company’s assets (within the meaning of Treasury Regulation
Section 409A-3(i)(5)(vii)).

 

(g)                                 Notwithstanding anything herein to the
contrary, upon any termination of the Employee’s employment, the Employee shall
receive from the Company:  (i) 

 

5

--------------------------------------------------------------------------------


 

any earned but unpaid Salary through the date of termination, paid in accordance
with Section 3(a) of this Agreement; (ii) reimbursement for any unreimbursed
expenses properly incurred through the date of termination under, and paid in
accordance with, Section 5 of this Agreement and applicable policies of the
Company; (iii) payment for any accrued but unused PTO in accordance with the
Company’s PTO policy; and (iv) such vested accrued benefits, and other payments,
if any, as to which the Employee may be entitled under, and in accordance with
the terms and conditions of, the employee benefit arrangements, plans and
programs of the Company as of the date of termination (“Accrued Amounts”).

 

(h)                                 The Employee may terminate her employment
with the Company at any time, for no reason.  Upon such termination of
employment under this Section 6(h), the Company shall have no further
obligations or duties to the Employee hereunder, except for providing the
Employee with the Accrued Amounts, and the Employee shall have no further
obligations or duties to the Company, except as provided in Section 7.

 

7.  Confidentiality; Noncompetition.

 

(a)                                  The Employer and the Employee acknowledge
that the services to be performed by the Employee under this Agreement are
unique and extraordinary and, as a result of such employment, the Employee will
be in possession of confidential information relating to the business practices
of the Company.  The term “confidential information” shall mean any and all
information (oral and written) relating to the Company or any of its affiliates,
or any of their respective activities which the Employee came into possession of
in the course of her employment with the Company, other than such information
which can be shown by the Employee to be in the public domain (such information
not being deemed to be in the public domain merely because it is embraced by
more general information which is in the public domain) other than as the result
of breach of the provisions of this Section 7(a), including, but not limited to,
information relating to:  trade secrets, personnel lists, compensation of
employees, financial information, research projects, services used, pricing,
customers, customer lists and prospects, product sourcing, marketing and selling
and servicing.  Notwithstanding the foregoing “confidential information” shall
not include information relating to the general methodology and mechanics
employed by Employee in the performance of her duties with the Company or that
Employee can demonstrate was known to her prior to her employment with the
Company.  The Employee agrees that she will not, during or after her termination
or expiration of employment hereunder, directly or indirectly, use, communicate,
disclose or disseminate to any person, firm or corporation any confidential
information regarding the clients, customers or business practices of the
Company acquired by the Employee during her employment by Employer, without the
prior written consent of Employer. Anything herein to the contrary
notwithstanding, the provisions of this Section 7(a) shall not apply (i) when
disclosure is required by law or by any court, arbitrator, mediator or
administrative or legislative body (including any committee thereof) with actual
or apparent jurisdiction to order the Employee to disclose or make accessible
any information, (ii) with respect to any other litigation, arbitration or
mediation involving this Agreement, including, but not limited to, the
enforcement of this Agreement, (iii) as to information that becomes generally
known to the public or within the relevant trade or industry other than due to
the Employee’s violation of this Section or (iv) as to information that is or
becomes available to the Employee on a non-confidential basis from a source
which is entitled to disclose it to the Employee.

 

(b)                                 The Employee hereby agrees that she shall
not, during the period of her employment and for a period of one (1) year
following the termination of such

 

6

--------------------------------------------------------------------------------


 

employment, directly or indirectly, within any county (or adjacent county) in
any State within the United States or territory outside the United States in
which the Company is engaged in business during the period of the Employee’s
employment or on the date of termination of the Employee’s employment, engage,
have an interest in or render any services to any business (whether as owner,
manager, operator, licensor, licensee, lender, partner, stockholder, joint
venturer, employee, consultant or otherwise) competitive with the Company’s
business activities.

 

(c)                                  The Employee hereby agrees that she shall
not, during the period of her employment and for a period of one (1) year
following such employment, directly or indirectly solicit any of the Company’s
customers, or persons listed on the personnel lists of the Company, to
discontinue or alter his, her or its relationship with the Company.  Except as
required by law or legal process, at no time during the Term, or thereafter
shall the Employee, directly or indirectly, disparage the commercial, business
or financial reputation of the Company. Except as required by law or legal
process, at no time during the Term, or thereafter shall the Employer or any
executive officer of the Company, directly or indirectly, disparage the
professional, business, financial or personal reputation of the Employee.

 

(d)                                 For purposes of clarification, but not of
limitation, the Employee hereby acknowledges and agrees that the provisions of
subparagraphs 7(b) and (c) above shall serve as a prohibition against her,
during the period referred to therein, directly or indirectly, hiring, offering
to hire, enticing, soliciting or in any other manner persuading or attempting to
persuade any officer, employee, agent, lessor, lessee, licensor, licensee or
customer who has been previously contacted by either a representative of the
Company, including the Employee, (but only those persons or entities that had a
business or employment relationship with the Company during the time of the
Employee’s employment by the Company, or at the termination of her employment),
to discontinue or alter his, her or its relationship with the Company.

 

(e)                                  Upon the termination of the Employee’s
employment for any reason whatsoever, all documents, records, notebooks,
equipment, employee lists, price lists, specifications, programs, customer and
prospective customer lists and other materials which refer or relate to any
aspect of the business of the Company which the Employee acquired in the course
of her employment with the Company and are in the possession of the Employee,
including all copies thereof, shall be promptly returned to the Company.
Anything to the contrary notwithstanding, nothing in this Section 7(e) shall
prevent the Employee from retaining a home computer and security system, papers
and other materials of a personal nature, including personal diaries, calendars
and Rolodexes, information relating to the Employee’s compensation or relating
to reimbursement of expenses, information that the Employee reasonably believe
may be needed for tax purposes, and copies of plans, programs and agreements
relating to the Employee’s employment.

 

(f)                                    The products and proceeds of Employees
services hereunder that Employee may acquire, obtain, develop or create during
the Term that relate to the Company’s business, or that are otherwise made at
the direction of the Company or with the use of the Company’s or its affiliates’
facilities or materials, including, but not limited to, all materials, ideas,
concepts, formats, suggestions, developments, packages, programs and other
intellectual properties (collectively, “Works”), shall be considered a “work
made for hire,” as that term is defined under the United States Copyright Act,
and Employee shall be considered an employee for hire of the Company, and all
rights in and to the Works, including the copyright thereto, shall be the sole
and exclusive property of the Company, as the sole author and owner thereof, and
the copyright thereto may be registered by the Company in its own name.  In the
event that any part

 

7

--------------------------------------------------------------------------------


 

of the Works shall be determined not to be a work made for hire or shall be
determined not to be owned by the Company, Employee hereby irrevocably assigns
and transfers to the Company, its successors and assigns, the following: 
(a) the entire right, title and interest in and to the copyrights, trademarks
and other rights in any such Work and any rights in and to any works based upon,
derived from, or incorporating any such Work (“Derivative Work”); (b) the
exclusive right to obtain, register and renew the copyrights or copyright
protection in any such Work or Derivative Work; (c) all income, royalties,
damages, claims and payments now or hereafter due or payable with respect to any
such Work and Derivative Work; and (d) all causes of action in law or equity,
past and future, for infringements or violation of any of the rights in any such
Work or Derivative Work, and any recoveries resulting therefrom.  Employee also
hereby waives in writing any moral or other rights that she has under state or
federal laws, or under the laws of any foreign jurisdiction, which would give
her any rights to constrain or prevent the use of any Work or Derivative Work,
or which would entitle her to receive additional compensation from the Company. 
Employee shall execute all documents, including without limitation copyright
assignments and applications and waivers of moral rights, and perform all acts
that the Company may request, in order to assist the Company in perfecting its
rights in and to any Work and Derivative Work anywhere in the world.  Employee
hereby appoints the officers of the Company as Employee’s attorney-in-fact to
execute documents on behalf of Employee for this limited purpose

 

(g)                                 The parties hereto hereby acknowledge and
agree that (i) the Company may be irreparably injured in the event of a breach
by the Employee of any of her obligations under this Section 7, (ii) monetary
damages may not be an adequate remedy for any such breach, and (iii) the Company
shall be entitled to seek injunctive relief, in addition to any other remedy
which it may have, in the event of any such breach.

 

(h)                                 The parties hereto hereby acknowledge that,
in addition to any other remedies the Company may have under
Section 7(g) hereof, the Company may have the right and remedy to seek to
require the Employee to account for and pay over to the Company all
compensation, profits, monies, accruals, increments or other benefits
(collectively, “Benefits”) derived or received by the Employee as the result of
any transactions constituting a breach of any of the provisions of Section 7,
and the Employee hereby agrees to account for any pay over such Benefits to the
Company if so ordered by an appropriate court or arbitrator.

 

(i)                                     Each of the rights and remedies
enumerated in Section 7(g) and 7(h) shall be independent of the other, and shall
be severally enforceable, and all of such rights and remedies shall be in
addition to, and not in lieu of, any other rights and remedies available to the
Company under law or in equity.

 

(j)                                     It is the intent of the parties hereto
that the covenants contained in this Section 7 shall be enforced to the fullest
extent permissible under the laws and public policies of each jurisdiction in
which enforcement is sought (the Employee hereby acknowledging that said
restrictions are reasonably necessary for the protection of the Company). 
Accordingly, it is hereby agreed that if any of the provisions of this Section 7
shall be adjudicated to be invalid or unenforceable for any reason whatsoever,
said provision shall be (only with respect to the operation thereof in the
particular jurisdiction in which such adjudication is made) construed by
limiting and reducing it so as to be enforceable to the extent permissible,
without invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of said provision in any other jurisdiction.

 

8

--------------------------------------------------------------------------------


 

8.  General.  This Agreement is further governed by the following provisions:

 

(a)                                  Notices.  All notices relating to this
Agreement shall be in writing and shall be either personally delivered, sent by
facsimile (receipt confirmed) or nationally recognized overnight carrier or
mailed by certified mail, return receipt requested, to be delivered at such
address as is indicated below, or at such other address or to the attention of
such other person as the recipient has specified by prior written notice to the
sending party.  Notice shall be effective when so personally delivered, one
business day after being sent by telecopy or five days after being mailed.

 

If to the Employer:

 

Take-Two Interactive Software, Inc.

622 Broadway

New York, New York  10012

Attention:  Chief Executive Officer

 

If to the Employee:

 

To the Employee’s address on the books and records of the Company.

 

(b)                                 Parties in Interest.  Employee may not
delegate her duties or assign her rights hereunder.  The Company may assign this
Agreement to any successor to all or substantially all of the business and/or
assets of the Company, provided that the Company shall require such successor to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place; otherwise, the Company may not assign this Agreement
at all.  This Agreement shall inure to the benefit of, and be binding upon, the
parties hereto and their respective heirs, legal representatives, successors and
permitted assigns.

 

(c)                                  Entire Agreement.  This Agreement
supersedes any and all other agreements, either oral or in writing, between the
parties hereto, with respect to the employment of the Employee by the Employer
(including, without limitation, the offer letter dated October 14, 2003 and
amendment dated January 19, 2006 between the Company and the Employee) and
contains all of the covenants and agreements between the parties with respect to
such employment in any manner whatsoever.  Any modification or termination of
this Agreement will be effective only if it is in writing signed by the party to
be charged.

 

(d)                                 Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of New York. 
Employee agrees to and hereby does submit to jurisdiction before any state or
federal court of record in New York County.

 

(e)                                  Warranty.  Employee hereby warrants and
represents as follows:

 

(i)                                     That the execution of this Agreement and
the discharge of Employee’s obligations hereunder will not breach or conflict
with any other contract, agreement, or understanding between Employee and any
other party or parties.

 

(ii)                                  Employee has ideas, information and
know-how relating to the type of business conducted by Employer, and Employee’s
disclosure of such ideas,

 

9

--------------------------------------------------------------------------------


 

information and know-how to Employer will not conflict with or violate the
rights of any third party or parties.

 

(iii)                               Employee will not disclose any trade secrets
relating to the business conducted by any previous employer and agrees to
indemnify and hold Employer harmless for any liability arising out of Employee’s
use of any such trade secrets.

 

(f)                                    Severability.  In the event that any term
or condition in this Agreement shall for any reason be held by a court of
competent jurisdiction to be invalid, illegal or unenforceable in any respect,
such invalidity, illegality or unenforceability shall not affect any other term
or condition of this Agreement, but this Agreement shall be construed as if such
invalid or illegal or unenforceable term or condition had never been contained
herein.

 

(g)                                 Indemnification.  The Employee shall be
entitled to the benefits of all provisions of the Certificate of Incorporation
and Bylaws of the Company, each as amended, that provide for indemnification of
officers and directors of the Company.  In addition, without limiting the
indemnification provisions of the Certificate of Incorporation or Bylaws, to the
fullest extent permitted by law, the Company shall indemnify and save and hold
harmless the Employee from and against, and pay or reimburse, any and all
claims, demands, liabilities, costs and expenses, including judgments, fines or
amounts paid on account thereof (whether in settlement or otherwise), and
reasonable expenses, including attorneys’ fees actually and reasonably incurred
including, but not limited to, investigating, preparing, pursuing or defending
any action, suit, investigation, proceeding, claim or liability if the Employee
is made or threatened to be made a party to or witness in any action, suit,
investigation or proceeding, or if a claim or liability is asserted or
threatened to be asserted against Employee (whether or not in the right of the
Company), by reason of the fact that she was or is a director, officer or
employee, or acted in such capacity on behalf of the Company, or the rendering
of services by the Employee pursuant to this Agreement or any of the Employee’s
prior employment agreements with the Company, whether or not the same shall
proceed to judgment or be settled or otherwise brought to a conclusion (except
only if and to the extent that such amounts shall be finally adjudged to have
been caused by Employee’s willful misconduct or gross negligence).  Upon the
Employee’s request, the Company will advance any reasonable expenses or costs,
subject to the Employee undertaking to repay any such advances in the event
there is an unappealable final determination that Employee is not entitled to
indemnification for such expenses.  Employee shall be entitled to
indemnification under this Section regardless of any subsequent amendment of the
Certificate of Incorporation or of the Bylaws of the Company.  Further, Employee
shall be entitled to be covered by any directors’ and officers’ liability
insurance policies which the Company maintains for the benefit of its directors
and officers, subject to the limitations of such policies.  This provision shall
survive the expiration or termination of this Agreement.  Any payments owed by
the Company to the Employee pursuant to this Section shall be paid within ninety
days of the Employee’s notifying the Company of the expense, which notice from
the Employee shall be made within thirty days of the accrual of the expense.

 

(h)                                 Legal Fees.  The Company shall promptly pay
upon presentation of appropriate documentation the reasonable legal fees
incurred by the Employee in connection with the negotiation and documentation of
this Agreement.  In addition, in the event of a claim or other dispute under
this Agreement, the Company shall promptly pay or reimburse the Employee for all
reasonable legal fees and expenses incurred by the Employee as incurred and
submitted for payment or reimbursement provided that, if the Employee is not the
prevailing party with respect to the case which is or has become unappealable,
then the Employee shall thereafter pay

 

10

--------------------------------------------------------------------------------


 

her own costs and expenses in respect thereof and promptly (and in no event more
than 14 days after demand therefor by the Company) return to the Company any
amounts previously paid by the Company under this sentence with respect to such
claim or other dispute.  Any payments owed by the Company to the Employee
pursuant to this Section shall be paid within ninety days of the Employee’s
notifying the Company of the expense, which notice from the Employee shall be
made within thirty days of the accrual of the expense.

 

(i)                                     Section 409A.  The intent of the parties
is that payments and benefits under this Agreement comply with Section 409A of
the Internal Revenue Code of 1986, as amended and the regulations and guidance
promulgated thereunder (collectively “Section 409A”) and, accordingly, to the
maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith.  If any payments hereunder are determined to be
“nonqualified deferred compensation” under Section 409A, then such payments
shall be made in compliance with the 6-month delay requirement of Section 409A,
to the extent such requirement is applicable.  In no event whatsoever shall the
Employer be liable for any additional tax, interest or penalties that may be
imposed on the Employee by Section 409A or any damages for failing to comply
with Section 409A.

 

(j)                                     Withholding.  The Company may withhold
from any and all amounts payable under this Agreement such federal, state and
local taxes as may be required to be withheld pursuant to any applicable law or
regulation.

 

(k)                                  Execution in Counterparts.  This Agreement
may be executed by the parties in one or more counterparts, each of which shall
be deemed to be an original but all of which taken together shall constitute one
and the same agreement, and shall become effective when one or more counterparts
has been signed by each of the parties hereto and delivered to each of the other
parties hereto.  Photographic, electronically scanned and facsimiles of such
signed counterparts may be used in lieu of the originals for any purpose.

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

 

TAKE-TWO INTERACTIVE SOFTWARE, INC.

 

 

 

 

 

By:

/s/ Ben Feder

 

 

Ben Feder

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

/s/ Lainie Goldstein

 

 

Lainie Goldstein

 

11

--------------------------------------------------------------------------------

 